DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 is/are pending. 
Claim(s) 1 and 13 is/are independent.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies, for the foreign priority, of British Patent Applications No. 1801278.1 (filed on 1/26/2018) and 1806879.1 (filed on 4/27/2018), were received on 7/24/2020.

The present application is the National Stage entry under 35 U.S.C. 371 of PCT/GB2019/050190 (filed on 1/23/2019).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 7/24/2020 have been considered by the examiner.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Moreover, Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim(s) 3  and 5 is/are objected to because of the following informalities:  
Claim 3 should have a period at the end. 
Claim 5 recites “the a parameter”, and it should be “[[the]] a parameter”.
Claim 19 has been recited as a claim dependent on claim 13, but claim 19 recites all the limitations of claim 19. When a claim is dependent, it inherits all the limitations of the claim upon which it depends. Thus the limitations of claim 13 which have been re-recited in claim 19 should be removed from claim 19.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim 4 recites the term “criteria (such as financial benefit)”. It is not clear whether “financial benefit” is a limitation because the exemplary claim language of “such as” leads to confusion as to whether any criteria can be used or whether financial benefit is to be used as the criteria. See MPEP 2173.05(d). If it is the former, then financial benefit should not be recited in the claims. For examining purposes, the claim is being interpreted to mean any criteria. Applicant may amend the claim by removing the term “(such as financial benefit)”; or by reciting “wherein the criteria is financial benefit”; or by any other appropriate correction.
Claim 10 recites the term “headroom”. It is unclear what the term headroom means, and the specification does not provide further explanation. For examination purposes, the claim is being interpreted to mean the building exports limited amount of energy to the Distributed Network Operator.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drees et al. (U.S. Pub. No. 2016/0377306) (hereinafter “Drees”).


Regarding Claim 1, Drees teaches a building having a network of energy storage and energy consuming assets, (Fig. 4 - - building with energy storage 427 and energy consuming assets 428 are networked)

said network being connected to an alternating current electric supply grid having a normal frequency through an energy management system linked to a server: (Fig. 16 - - building is connected to grid 1512; Para. 252 - - grid frequency is maintained; Fig. 4, Para. 89 - - energy management system 366 is linked to server)

in which the energy management system measures over a period of time the energy consumption against time of the energy consuming assets and stores the measurements taken, (Fig. 14 - - load over a period of time is measured and stored)

measures over a period of time the energy stored against time in the energy storing assets and stores the measurements taken, (Para. 454 - - state of charge of batteries, i.e. energy stored, over time is measured and stored)

and uses the measurements of energy consumption and energy stored to derive the base net energy need in particular time periods, (Fig. 21, Para. 350 - - Fig. 15 - - base net energy at POI is derived)

and exports the net energy need in individual time periods to one or more third parties. (Fig. 5 - - energy is exported to energy purchasers, i.e. third party)



Regarding Claim 2
Drees further teaches the energy consumed or stored in the network varies according to requests made by one or more third parties. (Fig. 5 - - energy is exported to energy purchasers, i.e. third party, according to requests)



Regarding Claim 3
Drees further teaches the impact of varying the energy demands upon the building is evaluated and such evaluation is used to accept or reject such a request by a third party (Fig. 5 - - energy is exported to energy purchasers, i.e. third party, according to requests as well as availability)



Regarding Claim 4
Drees further teaches the overall benefit to the system of requests or offers made by multiple third parties is evaluated by the energy management system according to either predetermined or dynamic criteria (such as financial benefit) and in which the requests are implemented in order of preference. (Para. 111 - - energy purchasers, i.e. third parties, make requests and faster responses may be compensated at higher levels, i.e. in order of preference)



Regarding Claim 5
Drees further teaches the a parameter of the electric supply indicative of the overall demand upon energy in the electric supply is measured, the energy management system adjusting the energy taken from the electric supply and causing it to be stored in the energy storage assets when there is more energy in the electric supply that can be consumed and reducing the energy taken from the electric supply by the energy consuming assets at times of high demand for electric energy. (Para. 110 - - demand upon energy in the electric supply is monitored/measured, and controller stores energy when there is surplus supply, and reduces energy consumption during high demand)



Regarding Claim 6
Drees further teaches the parameter is frequency of the electric supply, the energy management unit reducing the energy taken when the frequency decreases by 1% or more below the normal frequency of the electricity supply and increasing energy taken by the energy consuming assets when the frequency of electricity supply is 1% or more above the normal frequency of the electricity supply. (Para. 222 - - system can be part of a frequency response program; Fig. 20 - - frequency response controller regulates frequency by generating power setpoints to control amount of power/energy supply; Para. 321 - - frequency regulation controller controls frequency by multiplying 1% with a droop parameter that specifies a power percentage resulting in frequency change of 1% or more)



Regarding Claim 7
Drees further teaches the parameter is the voltage of the electric supply, increasing the energy taken from the electric supply when the voltage exceeds a pre-set maximum and reducing energy taken from the supply when the voltage of the supply falls below a pre-set minimum. (Para. 121 - - voltage sensor is used to monitor voltage; Para. 259 - - voltage of the AC power output is limited)



Regarding Claim 8
Drees further teaches the energy storage assets are limited to receive a pre-set maximum of their storage capacity though normal demands, the remaining capacity being available to the grid to off-load excess power when frequency or voltage of the electric supply exceeds a pre-set maximum. (Fig. 21, Para. 346 - - assets are limited to a maximum; Fig. 20 - - excess energy can be off-loaded to energy grid)



Regarding Claim 9
Drees further teaches the pre-set maximum is 50% of the storage capacity of the energy storage assets. (Para. 370 - - SOC of battery is kept near 50%)



Regarding Claim 10
Drees further teaches which exports energy to a Distributed Network Operator within headroom determined by the Distributed Network Operator. (Para. 111 - - operators provide incentives to determine energy export amount)



Regarding Claim 12
Drees further teaches a measure of predicted comfort of building occupants in time periods is derived in predicting energy requirements of energy consuming assets and storage capacity of energy storage assets. (Para. 91, 96 - - building systems are maintained over time to provide comfort; Para. 100 - - prediction is used to control building subsystems including energy consuming assets and storage assets)



Regarding Claim 13, 
Drees teaches a building having a network of energy storage and energy consuming assets, (Fig. 4 - - building with energy storage 427 and energy consuming assets 428 are networked)

said network being connected to an alternating current electric supply grid having a normal frequency through an energy management system linked to a server: (Fig. 16 - - building is connected to grid 1512; Para. 252 - - grid frequency is maintained; Fig. 4, Para. 89 - - energy management system 366 is linked to server)

in which: a. the energy management system measures over a period of time the energy consumption against time of the energy consuming assets and stores the measurements taken, (Fig. 14 - - load over a period of time is measured and stored)

measures over a period of time the energy stored against time in the energy storing assets and stores the measurements taken, (Para. 454 - - state of charge of batteries, i.e. energy stored, over time is measured and stored)

and uses the measurements of energy consumption and energy stored to derive the base net energy need in particular time periods, (Fig. 21, Para. 350 - - Fig. 15 - - base net energy at POI is derived)

and exports the net energy need in individual time periods to one or more third parties; (Fig. 5 - - energy is exported to energy purchasers, i.e. third party)

b. the energy consumed or stored in the network varies according to requests made by one or more third parties (Fig. 5 - - energy is exported to energy purchasers, i.e. third party, according to requests)

and in which the impact of varying the energy demands upon the building is evaluated and such evaluation is used to accept or reject such a request by a third party. (Fig. 5 - - energy is exported to energy purchasers, i.e. third party, according to requests as well as availability)




Regarding Claim 14 
Drees further teaches in which the overall benefit to the system of requests or offers made by multiple third parties is evaluated by the energy management system according to either predetermined or dynamic criteria and in which the requests are implemented in order of preference. (Para. 111 - - energy purchasers, i.e. third parties, make requests and faster responses may be compensated at higher levels, i.e. in order of preference)



Regarding Claim 15 
Drees further teaches the energy storage assets are limited to receive a pre-set maximum of their storage capacity though normal demands, the remaining capacity being available to the grid to off-load excess power when frequency or voltage of the electric supply exceeds a pre-set maximum. (Fig. 21, Para. 346 - - assets are limited to a maximum; Fig. 20 - - excess energy can be off-loaded to energy grid)



Regarding Claim 16 
Drees further teaches which exports energy to a Distributed Network Operator within headroom determined by the Distributed Network Operator. (Para. 111 - - operators provide incentives to determine energy export amount)


Regarding Claim 18 
Drees further teaches in which a measure of predicted comfort of building occupants in time periods is derived in predicting energy requirements of energy consuming assets and storage capacity of energy storage assets. (Para. 91, 96 - - building systems are maintained over time to provide comfort; Para. 100 - - prediction is used to control building subsystems including energy consuming assets and storage assets)


Regarding Claim 19 
Drees further teaches a building having a network of energy storage and energy consuming assets, (Fig. 4 - - building with energy storage 427 and energy consuming assets 428 are networked)

said network being connected to an alternating current electric supply grid having a normal frequency through an energy management system linked to a server; (Fig. 16 - - building is connected to grid 1512; Para. 252 - - grid frequency is maintained; Fig. 4, Para. 89 - - energy management system 366 is linked to server)

in which a. the energy management system measures over a period of time the energy consumption against time of the energy consuming assets and stores the measurements taken, (Fig. 14 - - load over a period of time is measured and stored)

measures over a period of time the energy stored against time in the energy storing assets and stores the measurements taken, (Para. 454 - - state of charge of batteries, i.e. energy stored, over time is measured and stored)

and uses the measurements of energy consumption and energy stored to derive the base net energy need in particular time periods, (Fig. 21, Para. 350 - - Fig. 15 - - base net energy at POI is derived)

and exports the net energy need in individual time periods to one or more third parties; (Fig. 5 - - energy is exported to energy purchasers, i.e. third party)

b. the energy consumed or stored in the network varies according to requests made by one or more third parties Fig. 5 - - energy is exported to energy purchasers, i.e. third party, according to requests)

and in which the impact of varying the energy demands upon the building is evaluated and such evaluation is used to accept or reject such a request by a third party; (Fig. 5 - - energy is exported to energy purchasers, i.e. third party, according to requests as well as availability)

the overall benefit to the system of requests or offers made by multiple third parties is evaluated by the energy management system according to either predetermined or dynamic criteria; c. the said requests are implemented in order of preference; (Para. 111 - - energy purchasers, i.e. third parties, make requests and faster responses may be compensated at higher levels, i.e. in order of preference)

d. the energy storage assets are limited to receive a pre-set maximum of their storage capacity though normal demands, the remaining capacity being available to the grid to off-load excess power when frequency or voltage of the electric supply exceeds a pre-set maximum; (Fig. 21, Para. 346 - - assets are limited to a maximum; Fig. 20 - - excess energy can be off-loaded to energy grid)

e. energy is exported to a Distributed Network Operator within headroom determined by the Distributed Network Operator; (Para. 111 - - operators provide incentives to determine energy export amount)

f. The building of claim 13 in which a measure of predicted comfort of building occupants in time periods is derived in predicting energy requirements of energy consuming assets and storage capacity of energy storage assets. (Para. 91, 96 - - building systems are maintained over time to provide comfort; Para. 100 - - prediction is used to control building subsystems including energy consuming assets and storage assets)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drees in view of Kang et al. (U.S. Pub. No. 2015/0217657) (hereinafter “Kang”).


Regarding Claim 11
Drees teaches the base limitations of the claim.

But Drees does not explicitly teach on or linked to a site including vehicle charging points in which the energy storage assets include batteries or other energy storage means in vehicles at the charging points.

However, Kang teaches on or linked to a site including vehicle charging points in which the energy storage assets include batteries or other energy storage means in vehicles at the charging points. (Fig. 5 - - vehicle with battery are linked to building via vehicle charging station)


Drees and Kang are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain power management with respect to buildings.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Drees, by incorporating the above limitation(s) as taught by Kang.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce peak load within a building by linking the vehicle to the building’s energy management system, as suggested by Kang (Para. 12).



Regarding Claim 17
Drees teaches the base limitations of the claim.

But Drees does not explicitly teach on or linked to a site including vehicle charging points in which the energy storage assets include batteries or other energy storage means in vehicles at the charging points.

However, Kang teaches on or linked to a site including vehicle charging points in which the energy storage assets include batteries or other energy storage means in vehicles at the charging points. (Fig. 5 - - vehicle with battery are linked to building via vehicle charging station)


Drees and Kang are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain power management with respect to buildings.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Drees, by incorporating the above limitation(s) as taught by Kang.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce peak load within a building by linking the vehicle to the building’s energy management system, as suggested by Kang (Para. 12).



Regarding Claim 20
Drees teaches the base limitations of the claim.

But Drees does not explicitly teach on or linked to a site including vehicle charging points in which the energy storage assets include batteries or other energy storage means in vehicles at the charging points.

However, Kang teaches on or linked to a site including vehicle charging points in which the energy storage assets include batteries or other energy storage means in vehicles at the charging points. (Fig. 5 - - vehicle with battery are linked to building via vehicle charging station)


Drees and Kang are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain power management with respect to buildings.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Drees, by incorporating the above limitation(s) as taught by Kang.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce peak load within a building by linking the vehicle to the building’s energy management system, as suggested by Kang (Para. 12).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2014/0070756 by Kearns et al., which discloses a balancing frequency instability on a grid (Title/Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119